DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/135,435, filed on 12/28/2020, claims foreign priority to PRO 63/053,332, Filing Date 07/17/2020.
Response to Amendment
This Office Action is in response to the amendments submitted on 07/20/2022, and based on further search and consideration.  Claims 1, 6, 21, 22, 24, 25, 29, 30, 32 are currently amended, claims 33, 34 added, claims 7, 31 canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Allowable Subject Matter
Claims 1-6 allowed. 
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the available art of record does not appear to show a method wherein, before the annealing, performing a second planarization process on the conductive material, wherein a horizontal portion of the first dielectric liner remains after the second planarization process, and wherein the horizontal portion of the first dielectric liner is removed by the first planarization process, in combination with all the other limitations of claim 1.
Regarding claim 32, the available art of record does not appear to show nor render obvious a second dielectric liner comprises silicon oxynitride, and wherein in a direction from the first dielectric liner to the third dielectric liner, nitrogen atomic percentage in the second dielectric liner reduces gradually.
Regarding claim 33, the available art of record does not appear to show nor render obvious a horizontal portion of the first dielectric liner remains after the first planarization process, and wherein the horizontal portion of the first dielectric liner is removed by the second planarization process, in combination with the limitations of claim 21.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered.

Regarding claim 21, Applicant argues that neither Cheng nor Lu teach the claimed two planarization process, one before annealing, one after (Remarks of 07/20/2022, page 2).  
Examiner’s response: Claim 21 has been amended to add a two-step planarization process, but unlike in claim 1, there are no limitations relating to what each planarization step removes or does not remove.  The argument is therefore moot, as the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claim 29, Applicant argues that there would be no reason to incorporate the middle, stress relief liner of Yu US 20190067107 A1 between the two liners of Park, because there is no teaching in Park that the two liners are under opposite stress (Remarks of 07/20/2022, page 3, 4).  
Examiner’s response:  Applicant’s arguments have been fully considered but are not persuasive.  Yu teaches that stress between the two dielectric liners 111 and 115 can occur due to differing thickness of the layers (para 0018, 0022, 0027, 0047) and/or different materials of the liners 111 and 115 (0030), among other reasons (e.g. pinhole density, etching rate, para 0025, 0028, 0031, etc), and that a middle dielectric liner 113 alleviates this stress (para 0041, etc).
Park US 20150028494 A1 discloses two dielectric liners 40, 50, fig 4 with: different thickness (all figs), different materials (50 formed of e.g. silicon nitride, para 0067, 40 formed of oxide, e.g. para 0066), and etch rates (para 0116, 0128; see materials above.)    
Based on the teachings of Yu, one of ordinary skill in the art would have anticipated that stress between the two liners of Park would occur, and accordingly looked to Yu for a solution.  While Park does not explicitly disclose a stress between the layers, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, Applicant’s arguments are not persuasive.

Regarding claim 32, Applicant traverses the rejection because the claim element states “reduce gradually” and alleges that the examiner failed to address the limitation.  (Remarks of 07/20/2022, page 4).  
Examiner’s response: The term “reduce gradually” is not defined in applicant’s specification, but is understood to include both stepwise reductions, as well as linear reduction.  The Office Action of 04/20/2022 applied the Yu US 20190067107 A1 reference which discloses a three-step reduction, from ~40% atomic weight nitrogen (111 of Si3N4) to ~28% atomic weight nitrogen (113 of N2OSi2) to zero atomic weight nitrogen (115 of SiO2).  Thus, the combination of Yu and Park discloses from the first dielectric liner (111) to the second dielectric liner (115), nitrogen atomic percentage reduces gradually.   Additionally, it is noted that the feature upon which applicant relies (i.e., some gradation of nitrogen within a layer, or smaller steps, or some other definition of ‘gradually’ which excludes stepwise reductions) was not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the limitation was fully addressed, and Applicant’s arguments are not persuasive.
Nevertheless, claim 32 has been amended to require a gradual nitrogen atomic percent reduction in the second dielectric liner specifically (support for which is noted at para 0027 of instant specification, flow rate of gasses gradually changed during deposition).  See allowable subject matter, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “a planarization.”  But there is already a first and a second planarization in claim 21, from which 26 depends.  It is unclear whether “a planarization” of claim 26 refers to one of these, or a third planarization.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “the second planarization process causes an end of the through-via to be coplanar with a surface of one of the plurality of low-k dielectric layers.”
Applicant should confirm which interpretation is correct in the next Office Communication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being anticipated by Park US 20150028494 A1 in view of US 20190067107 A1 Yu.
	Regarding claim 29, Park discloses a method (title) comprising: 
depositing a plurality of low-k dielectric layers (14M1, 14M2, fig 4; step 62 fig 6) over a semiconductor substrate (12); 
depositing a non-low-k passivation layer (14m3) over the plurality of low-k dielectric layers; 
etching the non-low-k passivation layer, the plurality of low-k dielectric layers, and the semiconductor substrate to form an opening (etching step P94, fig 6); 
depositing a multi-layer dielectric liner (steps p66 and p70, fig 6) extending into the semiconductor substrate.
Park does not explicitly disclose that depositing the multi-layer dielectric liner comprises: 
depositing a first dielectric liner; depositing a second dielectric liner over the first dielectric liner; depositing a third second dielectric liner on the second dielectric liner.  (Park discloses instead two liners, 40 and 50, fig 4).
However, multi-layer dielectric liners often comprise three layers.  For example, Yu discloses:
depositing a multi-layer dielectric liner (111, 113, 115, fig 6) comprises
depositing a first dielectric liner (111, fig 3); 
depositing a second dielectric liner (113, fig 4) over the first dielectric liner; 
depositing a third dielectric liner (115, fig 5) on the second dielectric liner.  
One of ordinary skill in the art could have substituted the multi-layer dielectric liner of Yu for the multilayer liner of Park, to arrive at the predictable result of forming a liner for a through-via having improved stress reduction between the liner layers and improved TSV formation, as taught by Yu at e.g. para 0007, 0019, etc.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Further regarding claim 29, the combination of Park and Yu discloses:
and the third dielectric liner (115 of SiO2, Yu para 0027) has a higher oxygen atomic percentage than the first dielectric liner (111 of Si3N4, Yu para 0018), and 
wherein the second dielectric liner (113 of silicon oxynitride, Yu para 0023) comprises a dielectric material different from dielectric materials of the first dielectric liner and the third dielectric liner; 
depositing a conductive material (32, Park fig 6) filling the opening; 
polishing the conductive material (CMP, para 0154 Park) to form a through-via; 
and forming conductive features (52, 54 Park) on opposite sides of the semiconductor substrate, wherein the conductive features are electrically connected to the through-via (Park fig 4, etc).


Regarding claim 30, the combination of Park and Yu of claim 29 further discloses that the depositing the first dielectric liner comprises depositing silicon nitride (111 of Si3N4, Yu para 0018) and the depositing the third dielectric liner comprises depositing silicon oxide (115 of SiO2, Yu para 0027).


    PNG
    media_image1.png
    382
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    551
    media_image2.png
    Greyscale


Claims 21, 23, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20120091593 A1) in view of Lu (US 20170148674 A1), and further in view of Ma (US 20160111351 A1).
Regarding claim 21, Cheng discloses a method comprising: performing an etching (etching, abstract ) process to from an opening (30, fig 1) extending into a semiconductor substrate(20); 
forming a plurality of concentric features (60, 80, 85 fig 8) penetrating through the semiconductor substrate, wherein the forming the plurality of concentric features comprise: 
depositing a first dielectric liner (60, fig 2; liner exists and therefore must have been deposited); 
depositing a second dielectric liner (80, fig 5; liner exists and therefore must have been deposited) wherein a portion of the second dielectric liner is encircled by the first dielectric liner,
wherein the first dielectric liner and the second dielectric liner are formed of different materials (para 0018, first dielectric liner may include, but is not limited to: silicon nitride, silicon oxide, oxynitride and high-k dielectric; para 0021 second dielectric liner may comprise an oxide or other material known in the art).  
Cheng arguably does not explicitly disclose that the second (inner) dielectric 80 has better moisture isolation ability than the first dielectric liner.
However, innermost dielectric layers are often densified in order to reduce moisture penetration to the conductive material.  For example, in the same field of art, Lu discloses first dielectric layer (408, fig 4c) which is an oxide, and a second dielectric (410, fig 4c) which has better moisture isolation ability than the first dielectric liner (410 provides a moisture barrier, para 0046, and is a PECVD TEOS oxide, e.g. para 0039).  Because the second dielectric layers of both Cheng and Lu are oxides, a person having ordinary skill in the art at the time of the invention could form the second dielectric of Cheng by the densifying method of Lu, in order to arrive at a more-moisture resistant second dielectric layer as taught by Lu at e.g. para 0008.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Further regarding claim 21, the combination of Cheng and Lu discloses depositing a conductive material (185, fig 14 Cheng) on the second dielectric liner; 
performing first planarization process (planarization, para 0003) on the conductive material, 
wherein a remaining portion of the conductive material forms a through-via (wide structure is TSV, para 0004) encircled by the second dielectric liner; 
The combination of Cheng and Lu does not disclose:
after the first planarization process, performing an annealing process on the through-via and after the annealing process, performing a second planarization process on the through-via.
However, planarizing in steps is common in order to reduce the amount of stress applied to vias.  For example, Ma discloses:
after the first planarization process (first planarization, abstract), performing an annealing process (annealing alloy treatment, abstract) on the through-via and after the annealing process, performing a second planarization process on the through-via (second planarization, abstract).
This reduces stress of the wafer in each subsequent planarization, as disclosed by Ma at e.g. abstract, to prevent cracking of the vias.  Because the devices of Ma and Cheng are both TSV interconnects, a person having ordinary skill in the art at the time of filing could have applied the known improvement technique of Ma in the same way to the device of Cheng, in order to arrive at the predictable result of releasing stress from the wafer and preventing cracks.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 21, the combination of Cheng, Lu, and Ma discloses: forming a first conductive feature (contact, Cheng para 0030) on a first side of the semiconductor substrate; and forming a second conductive feature (CA contacts 198, e.g. fig 13, para 0029 Cheng) on a second side of the semiconductor substrate, wherein the first conductive feature and the second conductive feature are electrically connected by the through-via.

Regarding claim 23, the combination of Cheng, Lu, and Ma of claim 21 further discloses that the first dielectric liner comprises silicon nitride (Cheng claim 11), and the second dielectric liner comprises silicon oxide (PECVD TEOS oxide, which is a silicon oxide, Lu para 0039.)
Regarding claim 27, the combination of Cheng, Lu, and Ma of claim 21 further discloses forming an integrated circuit (BEOL devices 99, Cheng) at a top surface of the semiconductor substrate.
Regarding claim 28, the combination of Cheng, Lu, and Ma of claim 21 further discloses that the through-via is in an interposer die (die of fig 6, Cheng, without additional structures formed on top), and the interposer die is free from active devices and passive devices therein.



Claims 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20120091593 A1) in view of Lu (US 20170148674 A1), Ma (US 20160111351 A1), and further in view of US 20150028494 A1 Park.
Regarding claim 22, the combination of Cheng and Lu of claim 21 discloses that the forming the through-via comprises a planarization process (planarizing 185, para 0022 Cheng; figs 6), so that an end of the through-via is coplanar with a surface of the semiconductor substrate (Cheng fig 6).
The combination does not expressly disclose that the method further comprises, after the planarization process, depositing a plurality of low-k dielectric layers over the semiconductor substrate.  (Cheng discloses forming upper dielectric layers after the planarization, e.g. STI 88, figs 6-7, para 0022-0024, but does not disclose that these may be low-k dielectric layers.)
However, it is common in the art to deposit low-k dielectrics over a large via.  For example, Park discloses depositing low-k dielectric layers (14M2, Park fig 4, para 0092) over a semiconductor substrate (12).  A person having ordinary skill in the art could substitute the low-k material of Park’s dielectric layers for the dielectric layers of the STI of Cheng, to arrive at the predictable result of a layer that can be made thicker while maintaining the same insulation and thus reduce tunneling problems.  Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	Regarding claim 24, the combination of Cheng, Lu and Ma of claim 21 does not disclose that the first dielectric liner comprises silicon carbide.
However, silicon carbide is a common material for dielectric liners in TSVs.  For example, Park discloses that depositing the first dielectric liner (40, fig 5) comprises depositing silicon carbide (carbide, para 0066).  A person having ordinary skill in the art at the time of the filing could have substituted the material of Park for the material of Cheng to arrive at the predictable result of depositing a dielectric layer in an interconnect.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).   Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one  known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 25, the combination of Cheng, Lu, Ma and Park of claim 22 further discloses forming a plurality of low-k dielectric layers (14m1, 14m2, Park fig 4) over the semiconductor substrate; and depositing a passivation layer (14m3, park fig 4) over the plurality of low-k dielectric layers, wherein the through-via further penetrates through the plurality of low-k dielectric layers (fig 4 Park; fig 7 Cheng) and the passivation layer.
	Regarding claim 26, the combination of Cheng, Lu, Ma and Park of claim 22 further discloses
that the second planarization process causes an end of the through-via to be coplanar with a surface of one of the plurality of low-k dielectric layers (see 112b above; Park fig 5; 2-stage planarization of Ma).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150028494 A1 Park in view of US 20190067107 A1 Yu.
	Regarding claim 31, Park does not disclose depositing a third dielectric liner over the first dielectric liner, wherein the second dielectric liner is deposited on the third dielectric liner, and wherein the third dielectric liner comprises a dielectric material different from dielectric materials of the first dielectric liner and the second dielectric liner.
	However, third dielectric liners are often inserted between two other dielectric liners, in order to adjust the stress applied through the thickness of an interposer.  For example, Yu discloses depositing a third dielectric liner (113, fig 9) over a first dielectric liner (111), wherein the second dielectric liner (115) is deposited on the third dielectric liner, and wherein the third dielectric liner comprises a dielectric material different from dielectric materials of the first dielectric liner and the second dielectric liner (115 may be silicon oxide, para 0028; 113 may be silicon oxynitride para 0023;  111 may be silicon nitride, para 0018).
The layer 113 of Yu could be inserted between the two dielectric layers of Park, in order to adjust the tensile stress applied across the TSV, as disclosed by Yu at para 0023.  This would result in the claimed limitation.  One of ordinary skill in the art could have combined the elements by applying the layer 113 of Yu after depositing the first dielectric liner of Park, using one of the deposition methods disclosed by Yu at e.g. para 0023, so that the layer 113 of Yu separates the two dielectric layers of Park.  This would result in the claimed limitation.  In the combination, the layers of Park would continue to provide insulation as disclosed by Park at e.g. para 0003, while the middle dielectric of Yu would continue to modify tensile stress, as disclosed by Yu at e.g. para 0023.  Based on this, one of ordinary skill in the art would have recognized that additional layers can be added between two dielectrics in a TSV liner to improve device reliability.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 32, the combination of Park and Yu of claim 31 further discloses that the third dielectric liner comprises silicon oxynitride (Yu para 0023), and wherein from the first dielectric liner to the second dielectric liner, nitrogen atomic percentage reduce gradually (115 may be silicon oxide, para 0028; 113 may be silicon oxynitride para 0023;  111 may be silicon nitride, para 0018; therefore first dielectric liner has highest percentage of nitrogen and second dielectric liner has lowest).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150028494 A1 Park in view of US 20190067107 A1 Yu.
Regarding claim 34, the combination of Park and Yu of claim 29 does not disclose: after the conductive material is polished to form the through-via, performing an annealing process; and after the annealing process, performing an additional polishing process to polish the through-via again.
However, planarizing in steps is common in order to reduce the amount of stress applied to vias.  For example, Ma discloses:
after the conductive material is polished to form the through-via (first planarization, abstract), performing an annealing process (annealing alloy treatment, abstract); and after the annealing process, performing an additional polishing process to polish the through-via again (second planarization, abstract).
This reduces stress of the wafer in each subsequent planarization, as disclosed by Ma at e.g. abstract, to prevent cracking of the vias.  Because the devices of Ma and Cheng are both TSV interconnects, a person having ordinary skill in the art at the time of filing could have applied the known improvement technique of Ma in the same way to the device of Cheng, in order to arrive at the predictable result of releasing stress from the wafer and preventing cracks.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817